Citation Nr: 1639612	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  06-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disorder.  


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1978 to August 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2009 and December 2014, the Board remanded these matters for additional development.  A review of the record indicates substantial compliance with the Board's remand directives with respect to the claim for service connection for a respiratory disorder.  With regard to the service connection claim for a psychiatric disorder, there has not been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).  As such, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence of record fails to show that the Veteran's current respiratory disorder (identified as COPD) had its onset during his period of active service, or was otherwise caused or aggravated by his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice with regard to the Veteran's claim for service connection for a respiratory disorder in January 2004.

In addition, pursuant to VA's duty to assist in the development of a claim, VA provided multiple examinations and associated with the Veteran's claims file his service treatment records (STRs), VA treatment records, and non-VA treatment records.  38 U.S.C.A. § 5103A(c)-(d); 38 C.F.R. § 3.159(c)(3)-(4).

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for a Respiratory Disorder

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

Here, the Veteran, who served as a medical laboratory technician during service, has submitted into the record detailed statements asserting that his exposure to "reagents" during service led to a chronic lung problem.  The evidence shows that the Veteran currently has the lung disorder chronic obstructive pulmonary disease (COPD), but does not show that such a respiratory disorder had its clinical onset during service or is otherwise related to his period of active service.

The Veteran's STRs include a September 1981 clinical note that documents good respiratory excursion and clear lungs.  In March 1982, a clinician indicated that the Veteran had a problem catching his breath.  That record also notes that his chest was clear to auscultation, and that his chest X-ray was negative; the impression was hyperventilation.  In October 1982, the Veteran complained of right chest pain related to recent increase in physical activity.  He did not experience shortness of breath at that time and his lungs were clear.  A clinician noted an assessment of costochondritis.  Notably, the Veteran's lungs and chest were normal at his June 1983 separation examination, and the evidence does not show that he had a respiratory disorder upon his separation from service.

Postservice, in May 1997, a VA clinician reported that the Veteran did not have a history of respiratory problems and his history was negative for dyspnea on exertion or at rest, asthmatic attacks, tuberculosis, COPD, and hemoptysis at that time.

In August 2001, a private clinician diagnosed the Veteran with Minimal Obstructive Airways Disease.

Upon examination in April 2015, a VA examiner noted that the Veteran was diagnosed with COPD in 2001 and reported that the Veteran does not have multiple respiratory conditions.  The VA examination report documents the Veteran's relevant respiratory history.  More specifically, the examiner noted the Veteran's report that he began to have problems with wheezing in 1983 while in service, he first began to wheeze during a physical training exercise during boot camp and had to stop running due to respiratory difficulty at that time, and he had several additional episodes of wheezing during service.  The examiner noted that the Veteran had a history of pneumonia as an infant and that he denied a history of childhood asthma and wheezing as a child.  He currently continues to have intermittent episodes of wheezing.  In addition, the examiner noted that the Veteran smokes cigarettes and has smoked for twenty years.

The examiner opined that the Veteran has cigarette smoking-related pulmonary disease and reported that cigarette smoking is a major risk factor for the development of COPD.  She explained that the Veteran has a long history of cigarette smoking that has been documented throughout his medical records, and the Veteran smelled strongly of cigarette smoke upon examination.  The examiner also opined that it is less likely as not that the Veteran's COPD began in or is related to service because the STRs do not document any exposure to any significant chemicals and do not document complaints of or treatment for persistent or frequent cough, shortness of breath, wheezing, or persistent respiratory difficulty.  Thus, it is unlikely that the Veteran's in-service exposure to chemicals as a medical technician would have caused his present disease.

The Board finds that the April 2015 opinion is adequate and highly probative as to the etiology of the Veteran's current respiratory disorder because the opinion was offered based on review of the entire claims file and multiple diagnostic tests, and the VA examiner provided rationale to support her opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting that "the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that "most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight . . . if it contains only data and conclusions.").

Thus, after careful review of the evidence, the Board finds that service connection cannot be granted for COPD, the Veteran's diagnosed respiratory disorder.

In so finding, the Board acknowledges the Veteran's assertion that his respiratory disorder may be attributed to service, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of this disorder.  See Jandreau, 492 F.3d at 1377 and n.4; Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Although he asserted in an April 2006 statement that he is not a lay person because he was "medically trained as a corpsman and medical technologist," the evidence does not show that the Veteran's laboratory technician training qualifies him to provide an opinion as to the etiology of respiratory disorders.  Additionally, the Board finds that the opinion of a trained physician outweighs the opinion of a medical technician as to this matter.  Jandreau, 492 F.3d at 1376.

Thus, the Board finds that the evidence is against granting service connection for a respiratory disorder and the appeal must be denied as to this issue.  There is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder is denied.


REMAND

Unfortunately, another remand is required regarding the matter of the Veteran's entitlement to service connection for an acquired psychiatric disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  A remand is necessary to obtain outstanding treatment records and obtain another medical opinion.

In May 2007 and June 2011, the Veteran reported that he received mental health treatment at The Clayton Center and Bright Beginnings, respectively, but records of this treatment have not been associated with the claims file.  As these records are relevant to the present claims, the Board finds that VA has the duty to make reasonable efforts to obtain these records on remand.  38 U.S.C.A. § 5103A(b) (West 2014).

Additionally, the Board notes that the clinician who provided an April 2016 opinion regarding the likely etiology of the Veteran's PTSD opined that it is less likely than not that the Veteran's claimed exposure to stressor events during service relate to and/or aggravated his claimed mental health condition, to include PTSD and/or dysthymic disease (depression).  The Board notes, however, that there is a question as to whether the Veteran's currently diagnosed psychiatric disorders, to include PTSD, preexisted service.  Where, as here, a preexisting medical condition is not noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. §§ 1111, 1137 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).   In such cases, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.

The Board finds, therefore, that the April 2016 medical opinion is inadequate because it did not address whether there is clear and unmistakable evidence that the Veteran's current psychiatric disorders both preexisted and were not aggravated by service.  Generally, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, another opinion must be obtained on remand.  In addition, although the April 2016 clinician opined that "it is clear and unmistakable that the Veteran's PTSD was not aggravated during service," the clinician did not address whether there is clear and unmistakable evidence that the Veteran's PTSD preexisted service, and the clinician did not provide a similar opinion with regard to the Veteran's other diagnosed psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide or authorize VA to obtain records of his treatment at The Clayton Center and Bright Beginnings.  In addition, obtain and associate with the claims file any outstanding VA treatment records.  Any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  After associating any records obtained by way of the above development, obtain an opinion regarding the likely etiology of the Veteran's claimed acquired psychiatric disorder, to include PTSD, from the VA clinician who provided a medical opinion in April 2016.  The claims file must be made available to, and reviewed by, the reviewing clinician.  The clinician is asked to provide the requested addendum opinion mindful of the following background: In the August 2011 and February 2012 reports, a VA examiner reported that the Veteran entered service with PTSD, dysthymic disorder, and depression.

   (a) First, identify any psychiatric disorders, including PTSD, that have been diagnosed since the Veteran filed his claim in November 2003.  In doing so, state specifically whether the Veteran currently meets the criteria for a diagnosis of PTSD.
   
   (b)  Second, for each identified disorder, provide an opinion as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that the disorder preexisted the Veteran's period of active service.
   
   (c) Third, for each identified disorder, provide an opinion as to whether it is clear and unmistakable that the disorder was not aggravated (permanently worsened) during service.
   
   (d) Fourth, if the response to (b) above is negative, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that a diagnosed disorder had onset during service or within one year of the Veteran's separation from service.
   
   (e) Fifth, if the response to (b) above is negative, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that a diagnosed disorder was otherwise caused or aggravated by service.

If the VA clinician who completed the April 2016 report is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

A complete rationale for each opinion must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the reviewing clinician should clearly and specifically so state in the examination report, and explain why that is so.

3.  After the requested medical opinion has been obtained, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Then, readjudicate the remaining claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Statement of the Case or Supplemental Statement of the Case, as appropriate.  Advise the Veteran of the time period in which to perfect his appeal and allow an appropriate period of time for response.  If the Veteran perfects his appeal of this issue in a timely fashion, return these matters issue to the Board for their review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


